DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 states that the first active material and the second active material do not overlap in a thickness direction, however, claim 6 depends on claim 1 and claim 1 states that the first and second active material layers are aligned in a thickness direction. It is unclear how the active material layers are aligned but do not overlap in a thickness direction. Figure 2 of the instant application clearly shows overlap in what is determined to be the thickness direction. Examiner will interpret the claim to mean that there is no direct contact overlap of the active material layers. Applicant is encouraged to further define the structure of claim 6.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-7 are ejected under 35 U.S.C. 103 as being unpatentable over Kelley (US 2009/0081541 A1) in view of Tatebayashi et al. (US 2007/0196732 A1).

Regarding claim 1, Kelley teaches a battery module with a plurality of electrodes connected with each other, the battery module comprising:
a positive electrode member having a positive electrode current collector, a first positive electrode active material layer provided on the positive electrode current collector, and a second positive electrode active material layer provided on the positive electrode current collector (Kelley Figure 2, [0015] electrical connection element 23 is being read as the single folded current collector and current collectors 24/25 are being read as containing/penetrated with the active material paste thereby reading as the first and second active materials, [0026] current collectors have a chemically active paste deposited on the current collectors);
a negative electrode member having a negative electrode current collector, a first negative electrode active material layer provided on the negative electrode current collector, and a second negative electrode active material layer provided on the negative electrode current collector (Kelley Figure 2, [0015] electrical connection element 23 is being read as the single folded current collector and current collectors 24/25 are being read as containing/penetrated with the active material paste thereby reading as first and second active materials, [0026] current collectors have a chemically active paste deposited on the current collectors); and
a separator arranged between the positive electrode member and the negative electrode member (Kelley Figure 2, separator 26),
the positive electrode current collector having a positive electrode folded-back portion in which the positive electrode current collector is folded back so that the first positive electrode active material layer and the second positive electrode active material layer are aligned in a thickness direction of the first positive electrode active material layer (Kelley, annotated Figure 2 below, folded back portion has the collectors with the active paste reading on the active material [0026]),
the negative electrode current collector having a negative electrode folded-back portion in which the negative electrode current collector is folded back so that the first negative electrode active material layer and the second negative electrode active material layer are aligned in a thickness direction of the first negative electrode active material layer (Kelley, annotated Figure 2 below, folded back portion has the collectors with the active paste reading on the active material [0026]),

    PNG
    media_image1.png
    569
    601
    media_image1.png
    Greyscale


the first negative electrode active material layer being arranged so as to face the first positive electrode active material layer, thereby constituting a first electrode together with the first positive electrode active material layer (Kelley [0028] separator is to prevent the positive current collector 25 from shorting with the negative current collector 28, bipolar electrodes are produced [0008]) therefore the anode and cathode face one another),
the second negative electrode active material layer being arranged so as to face the second positive electrode active material layer, thereby constituting a second electrode connected with the first electrode together with the second positive electrode active material layer (Kelley [0028] separator is to prevent the positive current collector 25 from shorting with the negative current collector 28, bipolar electrodes are produced [0008]) therefore the anode and cathode face one another; electrical connection is produced [0015]).

Kelley fails to teach wherein the plurality of electrodes are connected in parallel with each other, however, this is determined to be a design choice of interconnecting electrodes together. One of ordinary skill in the art would understand that interconnecting adjacent electrodes in parallel is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) and that the battery of Kelley would function properly (the same) when electrically connected in parallel or series because interconnecting battery electrodes in parallel or series would not have modified the operation of the system. It has been held that mere rearrangement of parts has no patentable significance if the rearrangement does not modify the operation of the device / system (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). MPEP 2144.04.

Kelley further teaches wherein multiple separators are provided between electrodes, however, fails to teach wherein the separator having a first interposed portion interposed between the first positive electrode active material layer and the first negative electrode active material layer, and a second interposed portion interposed between the second positive electrode active material layer and the second negative electrode active material layer. Kelley fails to teach wherein a separator is provided between multiple electrodes.

Tatebayashi discloses a secondary battery that is in the same general field of endeavor as Kelley’s battery. Tatebayashi teaches wherein separators 5 are interposed between the positive and negative electrodes (Tatebayashi [0062]). The separators can be provided as single plate members in the shape of a flat plate as shown in Figure 2, or can be in a winding structure wherein a single separator is used and provided between multiple stacks of electrodes in a folded zigzag shape as seen in Figures 5 and 6 (Tatebayashi [0121]). Tatebayashi teaches that these orientations of the separator are known alternatives to one another.

Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the separators of Kelley to be in a folded zigzag shape as taught by Tatebayashi as this orientation as taught by Tatebayashi is a known alternative for separators between electrode units. Note: the claim limitation of claim 1 does not require a single folded separator having two interposed portions. The claim could be met by two separator separators, however, the modification done is aligned with the inventive concept of the instant applicant as well as claim 7 of the instant application.


Regarding claim 2, modified Kelley teaches all the claim limitations of claim 1. Kelley further teaches a frame member made of an insulator (Kelley Figure 2, housing 12, [0013] housing made of insulating materials including thermoplastic polymer, polypropylene, ABS plastic, polyvinylchloride, polyethylene or any other suitable material).

Regarding claims 3-4, modified Kelley teaches all the claim limitations of claim 2. Kelley further teaches wherein the positive/negative electrode folded back portion is fixed to the frame member (Kelley [0033], Figure 2 folded back portions of the elector and electrical connection element are fixed in the housing member).

    PNG
    media_image1.png
    569
    601
    media_image1.png
    Greyscale


Regarding claim 6, modified Kelley teaches all the claim limitations of claim 1. Kelley further teaches of the current collectors having a chemically active paste applied to the current collectors (Kelley [0026]), but does not specify the orientation of the chemically active paste on the current collectors, however, this is deemed to be a design choice of how the coating of the chemically active material is applied to the current collector. The reading of elements 23-25 being the current collector or an extension of the current collector and the broad teaching of active material being applied to the current collectors, the specific claim limitations of claim 6 are deemed to be a design choice as a skilled artisan can use this general teaching to coat the collectors with the active material that can teach the limitations of claim 6. While the limitations of claim 6 are not explicitly taught, Kelley generic teaching would render the claim limitations as obvious.
One of ordinary skill in the art would understand that the specific placement of the chemically active paste on the current collector of Kelley is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) and that the electrodes of Kelley would function properly (the same) when a specific surface of the collector is coated with the chemically active paste as specified in the claim because active material being applied to the current collector is common in the art and the specific placement of the active material on the current collector would not have modified the operation of the system. It has been held that mere rearrangement of parts has no patentable significance if the rearrangement does not modify the operation of the device / system (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). MPEP 2144.04.

Regarding claim 7, modified Kelley teaches all the claim limitations of claim 1. Tatebayashi further teaches wherein the separator further has a coupling portion which passes between the first electrode and the second electrode and couples the first interposed portion and the second interposed portion (Tatebayashi modified Figure 5, coupling portions of the separator are seen to pass between portions of the first and second electrode portions; [0121]). The limitations of claim 7 are met through the modification of claim 1 and are highlighted here.

    PNG
    media_image2.png
    283
    654
    media_image2.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US 2009/0081541 A1) in view of Tatebayashi et al. (US 2007/0196732 A1) as applied to claim 2 above, and further in view of Chami et al. (US 2013/0157111 A1).

Regarding claim 5, modified Kelley teaches all the claim limitations of claim 2. Kelley further shows wherein the separator is butted up against the housing 12 and seems to suggest that it is possible to fix  the separator to the housing (Kelley [0033]), however, Kelley fails to explicitly state this. Kelley teaches wherein the substrate is bonded or attached to the frame 26 to form a seal so that electrolyte between adjacent cells can be prevented (Kelley [0016]).

Chami discloses a bipolar battery and is analogous with Kelley as being in the same field of endeavor. Chami teaches wherein separators 15 and 19 are provided and enclosed within a seal 22 so as to prevent leakage of the electrolyte and short circuits between battery elements (Chami Figure 1, [0080]).

Therefore, it would have been obvious in view of a skilled artisan to modify the separator portions to extend and be fixed to the housing of Kelley as taught by Chami such that short circuits between the folded/stacked elements are prevented as both Chami and Kelley are concerned. While the battery of Kelley appears to at least butt up against the housing 12 and explicitly teaches wherein the electrode portions are sealed and fixed to the housing 12, the modification as presented above would enable the separator to be fixed to the housing 12 to prevent from electrolyte from being leaked causing short circuiting of the battery.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727